 SOUTHERN TRANSPORT, INC.305bargaining or other mutual aid or protection,or to refrain from any or all suchactivities,except to the extent that such right may be affected by the provisos inSection 8(a) (3) of the Act.TOWER IRON WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 24 SchoolStreet, Boston,Massachusetts,Telephone No. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.'Southern Transport,Inc.andTruck Drivers&Helpers LocalUnion#568, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case No. 26-CA-1781.December 16, 1964DECISION AND ORDERUpon charges duly filed by Truck Drivers & Helpers Local Union#568, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union, theGeneral Counsel of the National Labor Relations Board, by the Re-gional Director for Region 26, issued a complaint dated June 16, 1964,against Southern Transport, Inc., herein called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8(a) (5) and(1) and Section 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint allegesin substance that the Union was and is the exclusive representativeof certain employees of the Respondent in the appropriate unitcertified on September 17, 1962, by the Regional Director, and thaton or about March 16, 1964, and thereafter the Respondent unlaw-fully refused to bargain with the Union.The Respondent's answer, filed on June 26, 1964, admits certainjurisdictional and factual allegations of the complaint, but deniesthe commission of unfair labor practices.Thereafter, all parties to this proceeding entered intoa stipula-tion of facts, and requested that the proceeding be transferred di-rectly to the Board for findings of fact, conclusions of law, anddecisionand order.The request states that the parties have waivedtheir rights to a hearing before a Trial Examiner and to theissuance150 NLRB No. 20. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a Trial Examiner's Decision.The partiesalso agreethat theirstipulation and certain specified documents constitute the entire rec-ord in the case.On August 12, 1964, the Board granted the parties' request totransfer the case to the Board.A brief was thereafter filed by theRespondent and a memorandum argument was filed by the GeneralCounsel.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].Upon the basis of the parties' stipulation, the Respondent's brief,the General Counsel's memorandum, and the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Arkansas corporation engaged in the pur-chase, transportation, and distribution of petroleum and petroleumproducts within the State of Arkansas.During the 12 months priorto the issuance of the complaint, the Respondent transported anddistributed goods that originated outside the State of Arkansas, andwhich were carried into the State of Arkansas by interstate pipeline,valued in excess of $100,000.The. Respondent admits, and we find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers & Helpers Local Union #568, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union, which was certified in September 1962 as the bargain-ing representative of the Respondent's truckdrivers, met several timesthereafter with the Respondent, but was unable to conclude an agree-ment.Pursuant to charges filed by the Union 1 a hearing was heldbefore a Trial Examiner who, on August 20, 1963, issued his Inter-mediate Report concluding that the Respondent had refused to bar-gain collectively with the Union in violation of Section 8(a) (5) and1 Case No. 26-CA-1489,the record in which was incorporated by stipulation as part ofthe record in the present case. SOUTHERN TRANSPORT, INC.307(1) of the Act. On December 24, 1963, the Boardissued itsDecisionand Order 2 finding that the Respondent had refused to bargain asrequiredby the Act, by failing "to fulfill its statutory obligation tomeet and confer with the Union at reasonabletimes"; insisting dur-ing the negotiations upon the continuation in effectof existing com-pany rules while failing to furnish the Union with a copy of. them;failingto notify the Union of unilateral changes in its method ofcomputing wages; and refusing to bargain on wages andeconomicbenefits.On November 18, 1963, after issuance of the Intermediate Reportbut before the Board issued its decision, the Union wrote to theRespondent and requested resumption of negotiations.The Re-spondent replied by letter dated November 26, 1963, that the partieswere in deadlock over a number of items and an impasse had beenreached.Shortly after issuance of the Board's decision, the Unionagain requested bargaining.The Respondent's reply referred to theUnion's "inflexible position" in regard to unresolved matters and, inaddition, asked what the Union's position was "about having a cer-tified court reporter make a transcript of the proceedings" at thenext meeting.On January 7, 1964, the Union wrote to the Respondent that "achange had taken place in the Union's position concerning the itemsthat were still in issue," stated its opposition to the Respondent'srequest for the presence of a court reporter at future meetings, andagain expressed its desire to resume negotiations.The record doesnot show that there was a reply to this letter.On March 11, 1964,the Union wrote to the Respondent in regard to a specific grievanceover a work assignment, and again requested bargaining in compli-ance with the Board's Order. The Respondent's reply, on March 16,discussed the Union's grievance;assertedthat the situation had notchanged "in respect to the matters that are and have been at animpasse"; but stated that the Respondent was nevertheless willingto meet and negotiate on condition that a qualified reporter be pres-ent to make a record of the proceedings which would be binding onallparties, and that the Respondent would be willing to bear theexpense thereof.The Union rejected this condition for the resump-tion of negotiations, and filed its charged in the present case.The General Counsel in his memorandum argument and the Re-spondent in its brief assert that the soleissueis whether the Respond-ent could lawfully require, as a precondition to negotiations, that areporter be present to make a transcript of the proceedings which8145 NLRB 615. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be binding upon all parties .3The General Counsel contendsthat this demand showed that the Respondent was not in good faithattempting to reach an agreement.The Respondent argues, in sub-stance, that the presence of a court reporter to make a record isconducive to responsible bargaining, that had there been such a rec-ord in. the earlier proceeding, the Board would not have found theRespondent in. violation of the Act, and that, should the Board'sOrder in that proceeding be enforced by the court of appeals, theRespondent "will be faced with contempt proceedings should it failto bargain as the law requires."We find merit in the contentions of the General Counsel. In reach-ing this conclusion, we rely on the facts that the Board's findingsin the earlier case were largely based on uncontradicted testimony,admissions of the Respondent, and documentary evidence. Indeed,no findings regarding the negotiation meetings were based on a reso-lution of conflicting testimony, and the Respondent does not allegethat any of the findings in the earlier case were based upon falsetestimony.Further, although the Trial Examiner in the earlier casemade certain findings adverse to the Respondent on the basis of hisresolution of conflicting testimony as to events at bargaining sessions,the Board did not adopt those findings; yet it was not until afterthe issuance of the Board's decision that the Respondent made thepresence of a reporter a condition to the resumption of negotiations.Under all these circumstances, we conclude that the Respondent,in insisting that a reporter be present at future negotiating meetings,was not acting in good faith.Rather, when the Respondent's con-duct herein is viewed as it must be against the background of itsconduct as revealed in the earlier` case, it is manifest, and we find,that its insistence on having a reporter at negotiation meetings, de-spite the Union's objections thereto, had as its purpose the continuedavoidance of negotiating meetings with the Union. The Respondent,by such insistence, was therefore, now as before, in fact seeking toavoid, delay, and frustrate any meaningful bargaining with theUnion.Accordingly, we find that the Respondent, by insisting on astenographic record of negotiations as a precondition for any futuremeetings, violated Section 8(a) (5) and (1) of the Act .4S Although the Respondent thus indicated that the demand for a stenographic record ofnegotiations was the only issue in this case, it referred in its letters,as noted above, toan impasse in the negotiations,and it stated in its brief that certain bargaining"mattersgive rise to a genuine impasse in bargaining which still obtains and respondent's subsequentoffers to meet were and are subject to and without waiving that position."No evidencehas been presented,however, in the record in the earlier case or in the instant case, whichestablishes that the parties failed to conclude an agreement because of a good-faith impassein the negotiations.4Reed&Prince Manufacturing Company,96 NLRB 850, 854,enfd. 205 F. 2d 131, cert.denied 346 U.S. 887. CfSt. Louis Typographical Union No.8 (Graphic Arts Associationof St. Louis,Inc.),149 NLRB 750. SOUTHERN TRANSPORT, INC.309IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively with the Union as the exclusive representativeof all employees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.In view of the nature of the unfair labor practices found to havebeen committed, the commission of similar and other unfair laborpractices reasonably may be anticipated.We shall therefore orderthat the Respondent cease and desist from in any other mannerinterfering with, restraining, or coercing its employees in the exer-cise of their rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Truck Drivers & Helpers Local Union #568, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersAct.2.All truckdrivers, mechanics, mechanics' helpers, wash, tire, andgrease men, and servicemen, excluding all office employees, janitors,night watchmen, any other employees, and all supervisors as definedin the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.3.The above-named labor organization was on September 17, 1962,and at all times thereafter, the certified representative of all theemployees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4:By refusing, at all times since on or about March 16, 1964, tobargain collectively with the above-named labor organization as theexclusive representative of its employees in the aforesaid appropriateunit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Southern Transport, Inc.,El Dorado, Arkansas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andterms and conditions of employment with Truck Drivers & HelpersLocal Union #568, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclusive repre-sentative of all its employees in the following appropriate unit: Alltruckdrivers,mechanics, mechanics' helpers, wash, tire, and greasemen, and servicemen, excluding all office employees, janitors, nightwatchmen, any other employees, and all supervisors as defined inthe Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including the above-namedUnion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Upon request, bargain collectively with the above-namedUnion as the exclusive representative of all employees in the appro-priate unit, and, if an understanding is reached, embody such under-standing in a signed agreement.(b)Post at its plant, copies of the attached notice marked "Ap-pendix." 5Copies of said notice, to be furnished by the RegionalDirector for Region 26, shall, after being duly signed by the Re-spondent's authorized representative, be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.5In the event that thisOrderis enforced by a decree of a United States Court ofAppeals, thereshall be substituted for the words"a Decision and Order"the words "aDecree of the UnitedStatesCourtof Appeals,Enforcingan Order". SOUTHERN TRANSPORT, INC.311MEMBER BROWN, concurring :I agree with my colleagues that the Respondent violated Section8(a) (5), but not the basis upon which this conclusion is reached.Rather, for the reasons set forth in the separate concurrence inSt. Louis Typographical Union No. 8 (Graphic Arts Association ofSt. Louis, Inc.),"I find that the insistence upon a stenographic tran-script of negotiations is, by its very nature, a rejection of the bar-gaining duty and undermines the collective-bargaining relationship.6 Supra.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT, by refusing to bargain in good faith or in anyother manner, interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist Truck Drivers & Helpers LocalUnion #568, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.WE WILL bargain in good faith, upon request, with the above-mentioned Union as the exclusive representative of all our em-ployees in the bargaining unit described -below with respect torate of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is :All truckdrivers, mechanics, mechanics' helpers, wash, tireand grease men, and servicemen, excluding all office em-ployees, janitors, night watchmen, any other employees, andall supervisors as defined in the Act.SOUTHERN TRANSPORT, INC.,Employer.Dated----------------By-----------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any question con-cerning this notice or compliance with its provisions.Local Union No. 12, United Rubber, Cork,Linoleum & PlasticWorkers of America, AFL-CIOandThe Business League ofGadsden [David Buckner,et al.].Case No. 10-CB-1362.De-cember 16, 1964DECISION AND ORDEROn March 18, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in his attached Decision.Thereafter, the General Counsel andthe Charging Party filed exceptions and briefs, and the Respondentalso filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord, including the Trial Examiner's Decision, the exceptions, andbriefs, and adopts the findings and conclusions of the Trial Examineronly to the extent consistent herewith.'The principal facts are detailed in the Trial Examiner's Decision.Briefly, since 1943 the Respondent Union has been the bargainingrepresentative of the employees of Goodyear Tire and Rubber Com-pany at the latter's plant at East Gadsden, Alabama. The collectivelabor agreement which was in effect at all material times, and, insofaras appears, all earlier agreements, did not contain provisions dis-criminating racially against Negroes in the bargaining unit.Inpractice, however, the Respondent and the Company construed thecontracts as permitting racial job discrimination and racial seniorityrosters, so that, to quote the Trial Examiner, "Certain jobs wereallocated to white employees and other jobs to Negro employees"and "as to promotion, transfers, layoffs, and recalls Negro employeeswith greater plant seniority had no rights over white employees withless seniority, andvice versa."In addition, as the Trial Examinerfound, racially segregated dining and toilet facilities are maintainedi The requests of the Respondent and the Charging Party for oral argument are herebydenied, as the record adequately presents the issues and the positions of the parties.150 NLRB No. 18.